Citation Nr: 0328683	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 17, 
2001, for the award of service connection for lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to October 1985.  This appeal arises from a 
November 2001 rating decision of the Department of Veterans 
Affairs (VA), Waco, Texas, regional office (RO), which 
granted service connection for lumbosacral strain, effective 
January 17, 2001.  The veteran testified at a hearing before 
a decision review officer at the Waco RO in April 2003.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In January 1986 the Wichita, Kansas RO denied the 
veteran's claim for service connection a low back disorder 
because he failed to report for an examination to ascertain 
whether he indeed had such disorder related to service, and 
the evidence was otherwise insufficient to establish such 
fact; he was informed of that decision and that he could 
reschedule the examination; he did not respond.  

2.  The veteran first submitted a request to reopen the claim 
for entitlement to service connection for a low back 
disability on January 17, 2001.


CONCLUSION OF LAW

An effective date earlier than January 17, 2001, for the 
award of service connection for lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. §§ 3.158, 3.400, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have now been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although a 
letter regarding the VCAA dated in August 2003 stated that 
the veteran should respond within 60 days, it further stated 
that evidence submitted within one year of the date of the 
letter would be accepted and considered.  Further, the 
veteran's statement of September 2003 specified that he had 
no further evidence to submit, and that his claim should be 
processed.  All notice requirements, including those under 
PVA, supra, are met.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By the 
August 2003 VCAA letter, a June 2002 Statement of the Case 
(SOC) and an April 2003 Supplemental SOC, he was advised of 
the controlling law and regulations.  These communications 
informed him what evidence was of record and what evidence 
was needed to establish entitlement to the benefit sought.  
Furthermore, the letter advised him of the changes in duty to 
assist resulting from the VCAA, and specifically advised him 
of his and VA's responsibilities in development of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record includes service department and private medical 
records, VA outpatient treatment reports, and reports of VA 
examinations.  There is no indication that any available 
pertinent records remain outstanding, and the veteran has so 
indicated.  All notice and duty to assist requirements are 
met.  

Factual Background

In November 1985 the veteran filed a claim seeking service 
connection for a low back disability.  In January 1986 he 
failed to report for a VA medical examination scheduled in 
conjunction with the claim.  On service separation 
examination, evaluation of his spine was normal.  A rating 
decision in January 1986 (apparently misdated as in 1985) 
denied the veteran's claim, noting that the evidence was 
insufficient.  The veteran was notified in a letter dated in 
February 1986 that no further action would be taken by VA 
unless he requested that another examination be scheduled.  
(He was also notified of appellate rights.)  He did not 
respond to that notice, and the denial of his claim became 
final.  38 U.S.C.A. § 7105.

On January 17, 2001, the veteran filed a petition to reopen 
the claim of service connection for lumbosacral strain.  
Service connection for the veteran's low back disability was 
granted in November 2001, effective January 17, 2001.  The 
veteran now asserts that he is entitled to retroactive pay 
for his lumbosacral strain, from the date of his original 
claim in November 1985.  

Analysis

The effective date of an award of compensation based on a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof (emphasis 
added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A 
specific claim in the form prescribed by the Secretary ... must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a).  

VA regulations provide that, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  38 C.F.R. § 3.655(b).  When the 
veteran failed to appear for his scheduled VA examination and 
did not respond to subsequent notice, his claim was properly 
decided on the evidence of record and was denied by the RO.  
As the veteran's service separation examination was negative 
for chronic low back disability, there was no basis for the 
RO to make any other determination based on the evidence of 
record.  When he did not request another VA examination or 
submit an appeal within the one-year period allowed for 
appeals, the decision became final.  38 U.S.C.A. § 7105.  

The veteran does not allege that he filed a petition to 
reopen the claim between January 1986 and January 2001.  
There is no earlier than January 17, 2001 filed document that 
may be accepted as an attempt to reopen the claim.  The 
pertinent facts are not in dispute, and the law, specifically 
38 U.S.C.A. §§ 5101 and 5110, is dispositive in this matter.  
Together, these two Sections mandate that a claim must be 
specific, and that the effective date of an award of 
compensation based on a claim reopened after final 
adjudication, (as is the case here), shall not be earlier 
than the date of receipt of the application thereof (emphasis 
added).  There is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Here, there is no legal basis 
for the benefit sought.  The law is dispositive, and the 
claim must be denied.


ORDER

An effective date earlier than January 17, 2001, for the 
award of service connection for lumbosacral strain is denied.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



